Citation Nr: 1008263	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-23 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits, to 
include the question of whether the overpayment was properly 
created.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran had active service from October 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the VA 
Regional Office (RO) in Philadelphia, Pennsylvania, Committee 
on Waivers and Compromises (Committee) that denied the 
Veteran's request for a waiver of the recovery of the 
overpayment at issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO retroactively reduced the Veteran's pension benefits 
based on a determination that the Veteran had not fully 
reported his income.  In the Committee's decision, the 
Committee referenced a prior debt to VA.  The current debt 
was calculated as totaling $31,386 (the matter indicated to 
be on appeal), and the total debt to VA was calculated as 
totaling $35,558.  However, it is not entirely clear if VA 
added any part of the prior debt to the current debt since 
additional VA documentation indicated that the current debt 
was $10,542 and then $29,146.  Only the matter of the current 
debt is on appeal.  

In correspondence dated December 2008, the Veteran indicated 
that he disputes the amount of the debt that he was 
"allegedly" overpaid.  Because the Veteran challenged the 
proper creation of the debt (i.e. the amount created), 
further appellate review by the Board with regard to the 
Veteran's waiver claim must be deferred pending 
readjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the Veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 (July 
24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  
Resolution of the creation issue should precede consideration 
of the waiver issue.  

In conjunction with this matter, the Veteran should also be 
provided the opportunity to provide financial information 
showing all income received from May 1, 2002, onward.  He may 
submit supporting documentation, such as a copy of his tax 
return or other financial information, if he so desires.  He 
may also complete an income eligibility verification report 
(EVR) for the years 2002 forward.  

Further, due to the varying amounts of the debt indicated in 
the claims file, a paid and due audit should be performed by 
the RO.  The RO should be mindful that only the current debt 
is on appeal.  

Finally, the Veteran should be asked to complete and return 
an updated Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
complete and return an updated Financial 
Status Report.

2.  The Veteran should be provided the 
opportunity to provide financial 
information showing all income received 
from May 1, 2002, onward.  He may submit 
supporting documentation, such as a copy 
of his tax return or other financial 
information, if he so desires.  He may 
also complete EVRs for the years 2002 
forward.

3.  A paid and due audit should be 
completed and sent to the Veteran.  The 
exact amount of the current debt, 
separate and apart from any prior debt, 
should be clearly indicated.  

4.  The matter of whether the creation of 
the debt at issue was proper should be 
reviewed.  In the event that the 
overpayment is found to have been 
properly created, the Committee should 
again consider the Veteran's request for 
waiver, to include review of any evidence 
not previously considered.  If upon 
completion of the requested action, any 
issue on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
includes the pertinent law and 
regulations pertaining to the creation 
issue.  Thereafter, the Veteran should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

